DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 11/04/2020 response includes: (a) claims 18 and 20 are currently amended; (b) claims 1, 3, 6-11, 14-15, 17 and 21 are previously presented; (c) claims 2, 12-13, 16 and 19 are original; (d) claims 4-5 are canceled; and (c) the grounds for rejection set forth in the 08/05/2020 office action are traversed.  Claims 1-3 and 6-21 are currently pending and an office action follows:
Response to Arguments
3.	In response to applicant's argument that U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Monahan et al. is reasonably pertinent to the particular problems with which applicant was concerned based on the following:
	Applicant’s disclose hemodialysis or peritoneal dialysis may be performed on a patient using a machine (see e.g., originally filed specification hereinafter referred to as “applicant’s spec.” p. 1, ln 6-26).  Moreover, data can be input to the machine (e.g., patient weight, patient blood pressure, patient ID, prescription data, notes, etc.) using a keyboard or laptop e.g., to input notes or to send or retrieve patient information from a 
While having the keyboard attached to the machine ensures that it is cleaned during a routine cleaning of the machine and not moved to potentially unclean surfaces (see e.g., applicant’s spec. p 3, ln 41, p 4, ln 6-9).  Moreover, while having the keyboard located in front of the display would make taking notes easier (see e.g., applicant’s spec. p 4, ln 9-11; p 6, ln 3-5), the keyboard will have to be moved if it blocks the ability to open the machine’s door(s) to access the machine’s equipment (see e.g., applicant’s spec. blood lines or blood pumps) to connect or re-connect a blood line set to the pumps which is crucial during an emergency (see e.g., applicant’s spec. p 3, ln 29-30; p 4, ln 5-6; p 6, ln 15-16; p 7, ln 10-11; p 9, ln 1-6, 17-21).  Also, if either door is open then the machine will not perform blood treatment (see e.g., applicant’s spec. p 5, ln 22-29; p 7, ln 14-15; p 9, ln 6-9).
	Applicant’s two keyboards may be operated independently or together to provide input e.g., to the display (see e.g., applicant’s spec. FIG. 5; p 8, ln 13-22; p 11, ln 15-25; p 16, ln 11-23; p 17, ln 1-4).  Thus, if one of the keyboards has a dead battery then the other keyboard may be used to provide input (see e.g., applicant’s spec. p 11, ln 16-17).
	Monahan et al. addresses these problems as follows:
	(i)	Monahan et al. attaches keyboards on the device (see e.g., FIGs. 1-3: 4, 11, 100, 200; ¶¶0023-25), which alleviates applicant’s stated concern of ensuring that 
	(ii)	Monahan et al. attaches keyboards on the device at different locations each of which can provide input to the device (FIGs. 1-3: 100, 200; ¶¶0022-0025), which aids to a person seeking to input information using either keyboard (see e.g., Monahan et al.’s ¶0022).  Thus, for example, if one of applicant’s keyboards is inaccessible due either the device having an open door (e.g., a first nurse checking the connection of a line to a pump) or a person being temporarily in the way of one of this keyboard, then a second nurse may still use the other keyboard to enter data such as a patient’s weight or to download a patient’s records while waiting for the door to be closed or the person to move.  Moreover, when both keyboards are accessible then they be both used at the same time to enter information.
	Applicant argues that Monahan depicts keyboards being on a front and/or rear face, however the keyboards are to the side of the doors and not on the doors (11/04/2020 response, p 3).  Examiner is using Monahan’s teaching of attaching keyboards at different areas of the device.  While Monahan discloses the keyboards being adjacent to the door (see e.g., Fig. 2 shown below), examiner’s primary references do not disclose a portion of the machine to the side of the doors (see e.g., Grant’s Fig. 7 below and Wilt’s Fig. 60 below).  Thus, Monahan is cited as providing a reason for attaching multiple keyboards to a machine at different positions on the machine.  Thus, by spreading out the location of the two keyboards by attaching them on the two doors of machines respectively taught by Grant and Wilt would allow both of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Thus, in summary, all of applicant’s outstanding claims are rejected.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Grant discloses a blood treatment machine(5) comprising (FIGs. 7, 22; ¶¶0059, 0094, 171):
	a user interface(55) configured to display information (FIG. 7; ¶0171),
	a wireless connection configured to receive signals (¶0171),
	a controller (¶¶0171-0172, 0180) configured to process input signals received by the wireless connection (¶¶0171-0172, 0180 – inherently there exists a signals receiver {e.g., an antenna or wiring from an antenna to a controller} to receive the wireless signals sent from the user interface {FIG. 7: 55} to the controller within the dialysis unit {FIG. 7: 51}) and display information on the user interface(55)(FIG. 7; ¶¶0171, especially – “The control interface 55 may include a display screen with a touch sensitive overlay…a retractable ‘kick-stand’ (not shown) that allows the control interface 55 to be positioned on top of the dialysis unit 51 housing”; 0180),
	one or more pumps(23)(FIG. 22; ¶0211),
	a first door(53 nearest to 23) having a closed configuration (FIG. 7; ¶¶0171, 0213) in which the first door(53 nearest to 23) covers the one or more pumps(23)(FIGs. 7, 22; ¶¶0171, 0211 – first door {FIG. 22: 53 nearest to 23} covers at least a part of the one or more pumps {FIG. 22: 23}) and an open configuration in which the one or more pumps(23) are accessible by a user (FIG. 22; ¶¶0171, 0211); and a hooks(532) to hold the user interface(55)(FIG. 7; ¶0185),
	a second door(53 nearest to 14) having a closed configuration (FIG. 7; ¶¶0171, 0213).	
	Grant does not expressly disclose a transceiver configured to send and receive signals, a first portion of a keyboard mounted on the first door, and a second portion of the keyboard mounted on the second door; wherein the keyboard is configured to transmit signals to the transceiver of the machine.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Woloschyn discloses a transceiver(142) configured to send and receive signals(FIG. 1; ¶¶0015, 0017), a first portion(portion of 254 shown closest to 253) of a keyboard(222, 254) mounted on the first surface(252), and a second portion(portion of 254 shown furthest from 253) of the keyboard(222, 254) mounted on the second surface(252)(FIG. 2; ¶¶0014, 0038, especially – “any stable surface able to serve as an anchor”); wherein the keyboard(222, 254)(FIG. 2; ¶¶0015, 0037) is configured to transmit signals to the transceiver(142)(FIG. 1; ¶¶0015, 0017) of the machine(140)(FIG. 1; ¶¶0015-0016).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant to include: (i) Woloschyn’s teaching of a transceiver configured to send and receive signals to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010); (ii) Woloschyn’s teaching of a first portion of a keyboard mounted on the first surface, and a second portion of the keyboard mounted on the second surface to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Monahan (see e.g., Figs. 1, 9; ¶¶0022-0024, 0033 – this teaches a machine having multiple doors and multiple keyboards spaced apart from each other to allow for control of the machine from more than one position); and (iii) Woloschyn’s teaching of wherein the keyboard is configured to transmit signals to the transceiver of the machine to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As to claim 2, Grant discloses wherein the blood treatment machine(5)(FIGs. 7, 22; ¶¶0059, 0094, 171) comprises a surface(511, 515)(FIGs. 17, 23; ¶0188) on which the one or more pumps(23) are disposed (FIG. 22; ¶0211).

	As to claim 3, Grant discloses wherein at least one of the first door(53 nearest to 23) and the second door(53 nearest to 14) covers the surface(511, 515)(FIGs. 17, 23; ¶0171, 0188, 0213 – part of surface {FIGs. 17, 23: 511, 515} is covered by door {FIGs. 7, 17, 23}.).

As to claim 6, Woloschyn discloses wherein the first portion(portion of 254 shown closest to 253) of the keyboard(222, 254) and the second portion(portion of 254 shown furthest from 253) of the keyboard(222, 254) are wirelessly connected (FIG. 2; ¶¶0015, 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan with Woloschyn’s further teachings to provide a blood treatment machine that allows for a user to enter text quickly that allows for coordination of key inputs (e.g., using a shift 

	As to claim 8, Grant, Woloschyn and Monahan teach wherein the signal transceiver of the first portion(Woloschyn: FIG. 2: portion of 254 shown closest to 253; ¶¶0015, 0017) is configured to send signals to the transceiver of the blood treatment machine(Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan to include Woloschyn’s further teachings to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010).

	As to claim 12, Grant, Woloschyn and Monahan teach wherein the keyboard(Woloschyn: FIG. 2: 222, 254; ¶¶0015, 0017) is wirelessly connected to the machine(Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
The motivation to combine the further teachings of Woloschyn is set forth above for claim 8. 

As to claim 16, Grant, Woloschyn and Monahan teach wherein the keyboard (Woloschyn: FIG. 2: 222, 254; ¶¶0015, 0017) is configured to transmit signals to the transceiver of the machine using bluetooth (Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan to include Woloschyn’s further teachings to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010) using a network that requires low power and that does not interfere with operations of other wireless devices.

As to claim 17, Grant, Woloschyn and Monahan teach wherein the keyboard is on a front face of the first door and a front face of the second door such that the keyboard is accessible to a user when the first and second doors are closed (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Monahan: Figs. 1, 9; ¶¶0022-0024, 0033).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan to include Woloschyn’s further teachings to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Monahan (see e.g., Figs. 1, 9; ¶¶0022-0024, 0033 – this teaches a machine having multiple doors and multiple keyboards spaced apart from each other to allow for control of the machine from more than one position).

    PNG
    media_image9.png
    638
    861
    media_image9.png
    Greyscale

As to claim 20, Grant discloses wherein the second door(53 nearest to 14) has a closed configuration (FIG. 7; ¶¶0171, 0213) and an open configuration (FIGs. 12, 22; ¶¶0171, 0211).
6.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0326282 A1 to Wilt et al. (“Wilt”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	As to claim 18, a first embodiment of Wilt discloses a system(6000) in which a blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), the system(6000)(FIGs. 60-61; ¶¶0842, 0878) comprising:
	the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878) comprising:
		a first door and a second door  for covering components (FIG. 60: 6004; ¶¶0273, 0817, 0842 – housing includes a first door {e.g., the one shown on the right side} and a second door {e.g., the one on the left side} each of which covers some components contained within the housing {see e.g., FIG. 144}) of the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), each door having an open position and a closed position (FIG. 60: 6004; ¶0842 – housing includes a first door {e.g., the one shown on the right side} and a second door {e.g., the one on the left side} each of which inherently has an open position and a closed position),
		a controller(6108)(FIG. 61; ¶0878) for controlling the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), a wireless connection (6112) for receiving signals from electronically connected devices(6002)(FIG. 62B; ¶0883),
		a user interface(6002, 6115)(FIGs. 60-61; ¶¶0877, 0889) controlled by the controller(6108, 6109, 6110)(FIG. 61; ¶0878) for displaying information (¶¶0889, especially – “when a user navigates to a new screen, the UI model 6206 may send information to the user interface unit 6002 to be used in generating the new screen”; 0890), and
		a keyboard (FIG. 60: 6002; ¶0843, especially – “in the example of FIG. 60, the user interface 6003 comprises a display screen with a touch sensitive overlay to allow touch control and interaction with a graphical user interface presented on the screen.  However, many other types of user interfaces are possible, such as a screen with a separate input mechanism, such as a keyboard and/or pointing device”), the keyboard being electronically connected to the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842-0843, 0878); and the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878) having a redundant user interface (¶0878).
The first embodiment of Wilt does not expressly discloses a blood treatment machine is configured to communicate with a remote server; a transceiver for receiving signals from electronically connected devices; a keyboard at least partially mounted on the first door of the blood treatment machine and at least partially mounted on the second door; wherein the keyboard is configured to send user input signals to the transceiver of the blood treatment machine, and the remote server in connection with the blood treatment machine, wherein the remote server contains patient information; wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the keyboard.
Other embodiments of Wilt disclose a blood treatment machine is configured to communicate with a remote server(¶¶0839-0841; 0854, especially – “the base may communicate with a server to determine what version number is the newest version of the interface program…the base retrieves an updated version of the interface program from a server, e.g., if there is an updated version of the interface program…the tablet 19 may include a program which can retrieve the updated interface program from the base and overwrite the previous interface program with the updated program”); a user interface at least partially mounted on the blood treatment machine (¶0837, especially – “The user interface may be mounted on the treatment device”); wherein the user interface is configured to send user input signals to the remote server in connection with the blood treatment machine (¶¶0839-0840), wherein the remote server contains patient information (¶¶0839-0841); wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the user interface (¶¶0839-0841).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify a first embodiment of Wilt to include: (i) another embodiment of Wilt’s teaching of a blood treatment machine is configured to communicate with a remote server to: (a) receive information such as treatment (¶0839); and (b) to retrieve a newest version of an operating program (¶0854); (ii) another embodiment of Wilt’s teaching of a user interface at least partially mounted on the blood treatment machine to: (a) provide a redundant/another way to enter inputs to the blood treatment machine in case the unattached user interface is not working properly or is broken; and (b) to allow a user to provide input to the interface without having to hold it; (iii) another embodiment of Wilt’s teaching of wherein the user interface is configured to send user input signals to the remote server in connection with the blood treatment machine to obtain information about the treatment protocol, treatment status, machine status/condition and/or the patient condition (¶0839); (iv) another embodiment of Wilt’s teaching of wherein the remote server contains patient information to: (a) provide a user with information about her/his treatment duration and/or frequency (¶0840); and (b) allow multiple individuals (e.g., patient and a nurse) to access the patients information at the same time (¶0840); (v) another embodiment of Wilt’s teaching of wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the user interface to obtain a patient’s status and duration remaining for a given treatment or frequency of treatments (¶0840).
Woloschyn discloses a transceiver(142); a keyboard(portions of 254 shown closest to 253 and furthest from 253) at least partially mounted on the first surface(252) and at least partially mounted on the second surface(252)(FIG. 2; ¶¶0014, 0038, especially – “any stable surface able to serve as an anchor”); wherein the keyboard(222, 254)(FIG. 2; ¶¶0015, 0037) is configured to send user input signals to the transceiver(142)(FIG. 1; ¶¶0015, 0017) of the blood treatment machine(140)(FIG. 1; ¶¶0015-0016).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt to include: (i) Woloschyn’s teaching of a transceiver to provide a blood treatment machine that has a compact size by having one component carry out wireless transmission and reception; (ii) Woloschyn’s teaching of a keyboard at least partially mounted on the first surface and at least partially mounted on the second surface to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Monahan (see e.g., Figs. 1, 9; ¶¶0022-0024, 0033 – this teaches a machine having multiple doors and multiple keyboards spaced apart from each other to allow for control of the machine from more than one position); and (iii) Woloschyn’s teaching of wherein the keyboard is configured to send user input signals to the transceiver of the blood treatment machine to provide a blood treatment machine that: (a) allows for a user to enter text quickly (¶¶0002-0003, 0010); and (b) has a larger number of positions from which user input may be received as taught by Monahan (see e.g., Figs. 1, 9; ¶¶0022-0024, 0033 – this teaches a machine having multiple doors and multiple keyboards spaced apart from each other to allow for control of the machine from more than one position).

As to claim 19, a first embodiment of Wilt discloses wherein networked devices and machine(6001)(FIGs. 60-61; ¶¶0842, 0878) are in wireless connection (FIGs. 60-61; ¶0883 – machine’s network interface 6112 may be for a wireless connection to a and the user interface(6002) and the machine(6001) are in wireless connection (FIGs. 60-61; ¶0883).
Another embodiment of Wilt discloses a networked remote server (¶¶0839-0841; 0854, especially – “the base may communicate with a server to determine what version number is the newest version of the interface program…the base retrieves an updated version of the interface program from a server, e.g., if there is an updated version of the interface program…the tablet 19 may include a program which can retrieve the updated interface program from the base and overwrite the previous interface program with the updated program”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt, Woloschyn and Monahan with another embodiment of Wilt to provide a system that is able to: (a) receive information such as treatment (¶0839); and (b) retrieve a newest version of an operating program (¶0854).
Woloschyn discloses the keyboard(portions of 254 shown closest to 253 and furthest from 253) and the machine(140) are in wireless connection (FIG. 1; ¶¶0015 and 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt, Woloschyn and Monahan with Woloschyn’s further teachings to provide a blood treatment machine that: (a) allows for a user to enter text quickly (¶¶0002-0003, 0010); and (b) has a larger number of positions from which user input may be received as taught by Monahan (see e.g., Figs. .
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”) as applied to claim 1, in view of U.S. Patent Pub. No. 2010/0079938 A1 to Paschke et al. (“Paschke”).
As to claim 7, Woloschyn discloses wherein the first portion(portion of 254 closest to 253) of the keyboard(222, 254) comprises a signal transceiver(104)(FIG. 1; ¶¶0015, 0017), and a controller (¶0015 – first portion {FIG. 2: 254} inherently includes a controller to control communication between the first portion {FIG. 2: portion of 254 closest to 253} and the second portion {FIG. 2: portion of 254 furthest from 253} and/or the machine {FIG. 1: 140}) and the second portion(portion of 254 furthest from 253) of the keyboard(222, 254) comprises a signal transceiver(104)(FIG. 1; ¶¶0015, 0017).
The motivation to combine the further teachings of Woloschyn is set forth above for claim 8. 
Grant, Woloschyn and Monahan do not expressly disclose wherein the first portion of the keyboard comprises a battery, and the second portion of the keyboard comprises a battery.
Paschke discloses wherein the first portion(214) of the keyboard(214, 218)(Figs. 4, 6; ¶0018) comprises a battery(224)(FIG. 6; ¶0045), and the second portion(218) of the keyboard(214, 218)(Figs. 4, 6; ¶0018) comprises a battery (226)(FIG. 6; ¶0045).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan with Paschke to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to provide power to the keyboard portions.
8.	Claims 9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0091984 A1 to Tanenbaum et al. (“Tanenbaum”).
As to claim 9, Grant, Woloschyn and Monahan teach wherein the first portion of the keyboard is mounted to the first door and the second portion of the keyboard is mounted to the second door (see the above analysis of claim 1).
Grant, Woloschyn and Monahan do not expressly disclose wherein the first portion of the keyboard is bolted to the first door and the second portion of the keyboard is bolted to the second door.
	
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
     
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Tanenbaum discloses wherein the keyboard(101)(FIGs. 2a, 2b; ¶¶0051-0054) is bolted(208) onto the blood treatment machine(102)(FIGs. 2a, 2b; ¶¶0051-0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan with Tanenbaum to provide a blood treatment machine having a keyboard that is lost misplaced or stolen.
Grant, Woloschyn, Monahan and Tanenbaum teach wherein the first portion of the keyboard is bolted to the first door and the second portion of the keyboard is bolted to the second door (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Monahan: Figs. 1, 9; ¶¶0022-0024, 0033; Tanenbaum:  FIGs. 2a, 2b: 101, 102, 208; ¶¶0051-0054).

As to claim 11, Grant, Woloschyn and Monahan teach wherein the first portion of the keyboard is mounted on the first door (see the above analysis of claim 1).
Grant, Woloschyn and Monahan do not expressly disclose wherein the first door comprises a recess and a ledge that defines a portion of the recess, wherein the first portion of the keyboard is mounted on the ledge of the first door.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
       
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
        
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Tanenbaum discloses wherein the blood treatment machine(500, 600)(Figs. 5a, 5b, 6; ¶¶0078, 0082) comprises a recess(105) and a ledge(105’s lower horizontal portion) that defines a portion of the recess(105), wherein the keyboard(310, 320) is mounted on the ledge(105’s lower horizontal portion)(Figs. 5a, 5b, 6; ¶¶0078, 0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan with Tanenbaum to provide a blood treatment machine that is able to store the keyboard when it is not being used and thus to prevent damage to a person and the keyboard when a person accidentally bumps into the keyboard.
Grant, Woloschyn and Monahan teach wherein the first door comprises a recess and a ledge that defines a portion of the recess, wherein the first portion of the keyboard is mounted on the ledge of the first door (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Monahan: Figs. 1, 9; ¶¶0022-0024, 0033; Tanenbaum: Figs. 5a, 5b, 6: 105, 310, 320, 500, 600; ¶¶0078, 0082, 0084).

As to claim 21, Grant, Woloschyn and Monahan teach wherein the second door comprises a recess and a ledge that defines a portion of the recess (Grant: FIG. 7: 53 nearest to 14; ¶¶0171, 0213; Tanenbaum: Figs. 5a, 5b, 6: 105; ¶¶0078, 0082), wherein the second portion of the keyboard is mounted on the ledge of the second door(Grant: FIG. 7: 53 nearest to 14; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Tanenbaum: Figs. 5a, 5b, 6: 105, 310, 320; ¶¶0078, .
The motivation to combine Woloschyn is set forth above for claim 1, and the motivation to combine Tanenbaum is set forth above for claim 11.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”) as applied to claim 1, in view of U.S. Patent Pub. No. 2002/0149670 A1 to Gerszberg et al. (“Gerszberg”).
	As to claim 10, Grant, Woloschyn and Monahan teach the first portion of the keyboard (see the above analysis of claim 1).
	Grant, Woloschyn and Monahan do not expressly disclose wherein the first portion of the keyboard is mounted on a bracket.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

	Gerszberg discloses wherein the keyboard(253) is mounted on a bracket(240)(Fig. 5; ¶¶0047-0048).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan Gerszberg to allow typing using the keyboard at a position that is most comfortable to a user.
	Grant, Woloschyn, Monahan and Gerszberg teach wherein the first portion of the keyboard is mounted on a bracket (Woloschyn: FIG. 1: portion of 254 closest to 253; ¶0037; Monahan: Figs. 1, 9; ¶¶0022-0024, 0033; Gerszberg: Fig. 5: 240, 253; ¶¶0047-0048).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”) as applied to claim 1, in view of U.S. Patent Pub. No. 2017/0326282 A1 to Wilt et al. (“Wilt”).
As to claim 13, Grant, Woloschyn and Monahan teach wherein the keyboard is electronically connected to the machine using wireless connections (Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; FIG. 2: 222, 254; ¶¶0015, 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan to include Woloschyn’s further teachings to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010).
Grant, Woloschyn and Monahan do not expressly disclose wherein the keyboard is electronically connected to the machine using wired connections.
Wilt discloses wherein the keyboard is electronically connected to the machine using wired connections (¶¶0844-0845).
Grant, Woloschyn and Monahan with Wilt to: (i) facilitate initial wireless pairing of the keyboard and machine; and (ii) to facilitate wireless pairing of the keyboard and machine when the keyboard is a replacement/new keyboard replacing another/older keyboard.
11.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”) as applied to claim 1, in view of U.S. Patent Pub. No. 2013/0174252 A1 to Weber et al (“Weber”).
	As to claim 14, Grant, Woloschyn and Monahan teach wherein the transceiver(142)(FIG. 1: 140; ¶0017) communicates using Bluetooth (¶0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Monahan to include Woloschyn’s further teachings to provide a blood treatment machine that allows for a user to enter text quickly (¶¶0002-0003, 0010) using a network that requires low power and that does not interfere with operations of other wireless devices.
Grant, Woloschyn and Monahan do not expressly disclose wherein transceiver is releasably connected to the machine.
	Weber discloses wherein the transceiver is releasably connected to the machine (¶0034, especially – “a USB Bluetooth transceiver, can be operably and/or removably coupled with host computing device”).
	Before the effective filing date of the claimed invention it would have been Grant, Woloschyn and Monahan with Weber to facilitate easily upgrading transceivers or swapping in a new one for a broken one.
	
	As to claim 15, Weber discloses wherein the transceiver connected to the machine by a USB port (¶0034, especially – “a USB Bluetooth transceiver, can be operably and/or removably coupled with host computing device”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn, Monahan and Weber with Weber’s further teachings to: (i) facilitate easily upgrading transceivers or swapping in a new for a broken transceiver; and (ii) to use a widely used form of connection so as to prevent having to retrofit the device with a new form of connection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692